DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed December 16, 2020 is acknowledged.

Response to Amendment
Claims 1, 4-6, 9-11, 14, and 15 have been amended.  Claims 2, 3, 7, 8, 12, and 13 have been canceled.  Claim 10 is canceled by Examiner’s Amendment below.
Claims 1, 4-6, 9, 11, 14, and 15 are pending and have been allowed.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are difficult to read, specifically Fig’s 4-9 and 11, where the resolution is too course and the font too small. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Iiona Wheat on February 8, 2021.

Please amend claims 1, 6, and 11 to read as follows, and please cancel Claim 10:

1.	A method executed by a system comprising a processor, comprising: 
responsive to a received electronic request comprising a claim vehicle, integrating the claim vehicle with at least one insurance claim application externally executed by an agent computing device with programmed instructions for automated vehicle valuation; 
extracting claim vehicle characteristic data from data in a received electronic claim; 
determining a base data list comprising one or more comparable vehicles by obtaining vehicle advertisement data associated with a plurality of comparable vehicles by performing an automated text search with the extracted claim vehicle characteristic data associated with the claim vehicle; 
determining a number of matches between the advertised vehicle characteristic data and the claim vehicle characteristic data for each comparable vehicle by 
determining an initial data list comprising one or more comparable vehicles based on the number of matches between the advertised vehicle characteristic data and the claim vehicle characteristic data for each comparable vehicle, wherein the determined number of matches exceeds a first threshold parameter; 
obtaining corresponding build sheet data from one or more build sheet data server devices for each of the comparable vehicles in the initial data list and the claim vehicle by using a decoder on a corresponding vehicle identifier of each of the comparable vehicles and the claim vehicle, the build sheet data specifying additional vehicle characteristics;
comparing the advertised vehicle characteristic data provided by the build sheet data associated with individual comparable vehicles in the initial data set with the claim vehicle characteristic data provided by the build sheet data, to determine a number of matches between the advertised vehicle characteristic data of each comparable vehicle and the claim vehicle characteristic data; 
determining an updated data list comprising one or more comparable vehicles of the initial data list, based on the number of matches between the advertised vehicle characteristic data provided by the build sheet data and the claim vehicle characteristic data for each comparable vehicle provided by the build sheet data, wherein the determined number of matches exceeds a second threshold parameter; 
adjusting individual comparable base values of each of the comparable vehicles in the updated data list based on the number of matches between the advertised vehicle 
determining a claim base value for the claim vehicle based on a calculated average of the individual adjusted comparable base values for each of the comparable vehicles in the updated data list; and
setting the determined claim base value for the claim vehicle for the insurance claim application executed by the agent computing device.

6.	A non-transitory computer readable medium having stored thereon instructions for vehicle valuation utilizing automated integration of build sheet data, comprising executable code, which when executed by at least one processor, cause the processor to: 
responsive to a received electronic request comprising a claim vehicle, integrate the claim vehicle with at least one insurance claim application;
extract claim vehicle characteristic data for the claim vehicle based on data in the claim obtained from the integrating with the at least one insurance claim application;
determine a base data list comprising one or more comparable vehicles by obtaining vehicle advertisement data associated with a plurality of comparable vehicles by performing an automated text search with the extracted claim vehicle characteristic data associated with the claim vehicle; 
determine a number of matches between the advertised vehicle characteristic data against the extracted claim vehicle characteristic data for each comparable vehicle in the base data list by comparing the advertised vehicle characteristic data associated 
obtain corresponding vehicle identifiers for each of the comparable vehicles in the initial data list and the claim vehicle to obtain elements of vehicle information;
obtain corresponding build sheet data from one or more build sheet data server devices for each of the comparable vehicles in the initial data list and the claim vehicle by using a decoder on a corresponding vehicle identifier of each of the comparable vehicles and the claim vehicle, the build sheet data specifying additional vehicle characteristics;
determine an updated data list comprising one or more comparable vehicles of the initial data list, based on the number of matches between the advertised vehicle characteristic data provided by the build sheet data and the claim vehicle characteristic data for each comparable vehicle provided by the build sheet data, wherein the determined number of matches exceeds a threshold parameter; 
adjust individual comparable base values of each of the comparable vehicles in the updated data list based on the number of matches between the advertised vehicle characteristic data of each comparable vehicle and the claim vehicle characteristic data, wherein a lesser number of matches decreases the comparable base value;
determine a claim base value for the claim vehicle based on a calculated average of the individual adjusted comparable base values for each of the comparable vehicles in the updated data list; and 
set the determined claim base value for the claim vehicle for the insurance claim application executed by the agent computing device.

10.	(Canceled) 

11.	A valuation management computing apparatus comprising:
a processor; and
a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory to:
responsive to a received electronic request comprising a claim vehicle, integrate the claim vehicle with at least one insurance claim application externally executed by an agent computing device with programmed instructions for automated vehicle valuation; 
extract claim vehicle characteristic data for the claim vehicle based on data in the claim obtained from the integrating with the at least one insurance claim application externally executed by the agent computing device;
determine a base data list comprising one or more comparable vehicles by obtaining vehicle advertisement data associated with a plurality of comparable vehicles by performing an automated text search with the extracted claim vehicle characteristic data associated with the claim vehicle; 
determine a number of matches between the advertised vehicle characteristic data against the extracted claim vehicle characteristic data for each comparable vehicle in the base data list by comparing the advertised vehicle characteristic data associated with individual comparable vehicles with the claim vehicle characteristic data to identify an initial data list of one or more comparable vehicles;
obtain corresponding vehicle identifiers for each of the comparable vehicles in the initial data list and the claim vehicle to obtain elements of vehicle information;

determine an updated data list comprising one or more comparable vehicles of the initial data list, based on the number of matches between the advertised vehicle characteristic data provided by the build sheet data and the claim vehicle characteristic data for each comparable vehicle provided by the build sheet data, wherein the determined number of matches exceeds a threshold parameter; 
adjust individual comparable base values of each of the comparable vehicles in the updated data list based on the number of matches between the advertised vehicle characteristic data of each comparable vehicle and the claim vehicle characteristic data, wherein a lesser number of matches decreases the comparable base value;
determine a claim base value for the claim vehicle based on a calculated average of the individual adjusted comparable base values for each of the comparable vehicles in the updated data list; and
set the determined claim base value for the claim vehicle for the insurance claim application executed by the agent computing device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Based on prior art search results, the prior art deemed closest to the allowed claims is Pub. No. US 2005/0267774 to Merritt et al.  Merritt et al. teaches vehicle valuation from other sources, including advertisers, for insurance purposes.  They also teach obtaining vehicle data from manufacturers.  However, Merritt et al. fails to teach or render obvious an initial list based on matches that exceed a first threshold parameter and an updated list based on matches that exceed a second threshold parameter.
Based on prior non-patent literature search results, the non-patent prior art deemed closest to the allowed claims is Mitchell International (Mitchell International, 
Regarding 35 USC 101:  The claims recite abstract elements in the area of insurance, which is a fundamental economic practice and falls under the Certain Methods of Organizing Human Activity grouping of abstract concepts.  However, the claims also recite determining a base list of vehicles by obtaining vehicle advertisement data by performing an automated text search with extracted claim vehicle characteristic data, comparing the advertised vehicle characteristic with the claimed vehicle characteristic data, obtaining build sheet data using a decoder on a corresponding vehicle identifier, and determining an updated data list based on the advertised vehicle characteristic data and the build sheet data.  The combination of additional elements provide both a practical application and significantly more by improving the data list using both the automated text search vehicle data and the decoder data.  
Applicant’s Remarks, pp. 9-15, dated December 16, 2020 are incorporated by reference as further reasons for allowance.
Dependent claims 4, 5, 9, 14, and 15 are allowed for the reasons indicated above for their independent claims 1, 6, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following teaches at least a build sheet:
Patent No. US: 8725584; 9508200; 9697503; 9741066; 10115164; 10372953; 10373262
Pub. No.US: 20020007289; 20030055812; 20090150200; 20110270707; 20110313936; 20120109660; 20120123951; 20140277916; 20140279169; 20150324924; 20150332407; 20160239921; 20170132578; 20180155057; 20190130671; 20190287162

The following teaches at least estimate of repair cost:
Patent No. US: 8725584; 9741066
Pub. No.US: 20110313936

The following teaches at least advertisement related to vehicles:
Patent No. US: 7152778; 8577736; 8612314; 8725584; 9508200; 9646345; 10108989; 10372953; 10373262
Pub. No.US: 20020032626; 20020169640; 20050267774; 20070162347; 20100088158; 20100299161; 20110202471; 20140039935; 20140277916; 
The following teaches at least vehicle identification number:
Pub. No.US: 20080103942

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693